IN THE
                             TENTH COURT OF APPEALS



                                 No. 10-15-00342-CR

                            IN RE EDWARD S. HODGES, III


                                 Original Proceeding


                                       ORDER


       Petitioner asks for relief in a motion filed on December 16, 2015 for the State’s

failure to timely file its response or motion for extension of time to file its response.

Petitioner’s motion is stricken because it was not served on all parties as required for a

motion or copied on lead counsel for all parties as required for notices to the Court. See

TEX. R. APP. P. 9.5; 6.3.

       Further, we note the State filed a motion for extension of time to file its response

which has been granted to January 21, 2016. Therefore, petitioner’s motion is moot and

we would have no authority to grant it.



                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion stricken
Order issued and filed December 23, 2015




In re Hodges                               Page 2